DETAILED ACTION
Response to Arguments
Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive.

Regarding claim 1, Applicants argue Vladimir only teaches purging of access verification and fails to purge the other information in the data storage component such as the discernible physical feature information or the period of accessibility. Remarks 8-10. Therefore, “Applicants respectfully submit that Vladimir does not disclose or suggest purging the "access verification information," where that information "comprising at least one discernible physical feature recognition information for the individual, identification of the individual, and access authorization for the individual" and "a period of accessibility," all of which are required by the pending claims.” Examiner respectfully disagrees. 
Applicants incorrectly argues that all three access verification information comprising “discernible physical feature recognition information for the individual, identification of the individual, and access authorization for the individual” must be taught because the claim only requires “at least one” of the three to be transmitted and “the access verification information” to be purged, emphasizing on the antecedent basis “the.” Applicants misinterprets the meaning of “at least one” to mean all. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kyle (US 2003/0217294) in view of Waehner et al (US 2003/0142853), and Vladimir et al (US 9,245,175). 
Regarding claim 1, Kyle discloses a system for identifying and/or verifying one or more individuals comprising (Abstract: verification system): 
a camera for capturing an image of the individual (Fig.2, [0024], and [0035] camera 22 to capture a person); 
a transmitter for transmitting said image from the device to a server or database storing access verification information for the individual comprising at least one discernible physical feature recognition information for the individual, identification of the individual, and access authorization for the individual (Fig.2, [0024], and [0031] communication control device 20 transfers the image captured to central processing unit 24 comprising a database for facial verification wherein the facial image is a discernible physical feature recognition information); 
an individual interface for displaying a received image (Fig.1 and [0024] visual output device 15); 

returning an indication to the device regarding verification of access for the one or more individuals ([0035] CPU 24 returning verification results allowing completion of the desired transaction).
Kyle does not disclose a device comprising a processor and a non-transitory computer-readable medium comprising instructions that, when executed by the processor of the device, cause the device to perform operations comprising: 
a data validating processor for validating that the image on the device matches that of the server or database;
wherein validating the image comprises matching the captured image with one or more previously received images of the individual.
However, Waehner teaches a device comprising a processor and a non-transitory computer-readable medium comprising instructions that, when executed by the processor of the device, cause the device to perform operations comprising ([0020] a computer sub system, a micro controller, and a specialized software): 
a data validating processor for validating that the image on the device matches that of the server or database ([0057] validating captured images against system database); 
wherein validating the image comprises matching the captured image with one or more previously received images of the individual ([0015] and [0057] validating facial images by comparing with facial images stored in database).
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kyle to incorporate the teachings of Waehner and provide the 
Kyle in view of Waehner does not teach wherein the access verification information further comprises a period of accessibility and subsequently an access resolution device purges the access verification information for the individual at an expiration of the period of accessibility for the individual.
However, Vladimir teaches teach wherein the access verification information further comprises a period of accessibility (Fig.2 and Col.9 lines 48-59 determining period of accessibility for each individual associated with the individual personnel access verification information) and subsequently an access resolution device purges the access verification information for the individual at an expiration of the period of accessibility for the individual (Col.10 lines 1-7 and 38-42 purging the stored information regarding the individual access verification upon expiration of the determined period of accessibility for reach of the individuals to the facility).
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kyle in view of Waehner to incorporate the teachings of Vladimir and provide the advantage and capability of being able to access specified period of accessibility for the individual and to reduce computing overhead to expedite the comparative analysis of observed discernible physical features for individuals (Col.2 lines 57-63 and Col.10 lines 38-42).

Regarding claim 2, Kyle in the combination teaches an information collection device for collecting information on the individuals (Fig.2 and [0026] data input devices such as passport or document scanners).

Regarding claim 3, Kyle in the combination teaches the access verification information device comprising: 

an image capture device for capturing an image of the individual for extracting discernible physical feature recognition information for the individual, the discernible physical feature recognition information for the individual being associated with the received identification information and access authorization information for the individual and stored in the database (Fig.5 and [0034]-[0035] images from each camera 22 and data from the data input devices are associated by reference-link).

Regarding claim 5, Vladimir in the combination teaches the period of accessibility being defined according to one of an elapsed time (Col.9 lines 48-59 period of accessibility associated with completion of an event).

Regarding claims 11-16, method claims 11-16 are drawn to the method corresponding to the apparatus of using same as claimed in claims 1-3 and 6. Therefore method claims 11-16 correspond to apparatus claims 1-3 and 6, and are rejected for the same reasons of obviousness as used above.

Claims 7-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kyle (US 2003/0217294) in view of Waehner et al (US 2003/0142853), Vladimir et al (US 9,245,175), and Abreu (US 2016/0269399).
Regarding claim 7, Kyle in view of Waehner and Vladimir teaches status of verification of access for the individual (Kyle: [0035] person’s identify is verified) does not teach a color coded display for each observed individual.

It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kyle in view of Waehner and Vladimir and to incorporate the teachings of Abreu and provide the advantage and capability of being able to provide an indication of status of identification ([0093]).

Regarding claim 8, Abreu in the combination teaches the status of the verification of the access for the individual being an explicit indication of access authorized, access denied or status unknown ([0093]  illuminator can be configured to include colors such as red, yellow, and greed to indicate successful identification, incorrect identification, and waiting identification).

Regarding claim 9, Abreu in the combination teaches, being supplemented with other information regarding at least one of identification of the individual and information related to access verification for the individual ([0073] finger print data is acquired and compared with data stored for authorization).

Regarding claim 10, Abreu in the combination teaches a geographic location of the device ([0086] GPS information acquired of the device).

Regarding claims 17-20, method claims 17-20 are drawn to the method corresponding to the apparatus of using same as claimed in claims 7-10. Therefore method claims 17-20 correspond to apparatus claims 7-10, and are rejected for the same reasons of obviousness as used above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON KWON whose telephone number is (571)272-6693.  The examiner can normally be reached on 7 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


JOON . KWON
Examiner
Art Unit 2486



/JOON KWON/Examiner, Art Unit 2486